United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60784
                          Summary Calendar


MUHAMMAD TARIQ,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 565 762
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Muhammad Tariq petitions for review of an order of the Board

of Immigration Appeals (BIA) denying his motion to reopen.         Tariq

has abandoned the petition for review from the BIA’s dismissal of

his appeal from the denial of his application for asylum and

withholding of removal.

     Tariq contends that the BIA erred by requiring him to

support his motion to reopen with evidence that his application

for labor certification had been approved.    He asserts that this

amounted to an improper adjudication of the adjustment of status

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-60784
                                   -2-

issue by the BIA and that the BIA’s failure to reopen the

proceedings and remand the matter to the immigration judge

deprived Tariq of his due process right to seek an adjustment of

status.

     The denial of a motion to reopen is reviewed for abuse of

discretion.    De Morales v. INS, 116 F.3d 145, 147 (5th Cir.

1997).    A successful motion to reopen must establish a prima

facie case of eligibility for the underlying relief sought.

See INS v. Abudu, 485 U.S. 94, 104 (1988).

     Pursuant to 8 U.S.C. § 1255(i), an alien physically present

in the United States may apply for an adjustment of status to

become a permanent resident if he is a beneficiary of an

application for a labor certification that was filed before April

30, 2001.    The Attorney General may adjust the status of an alien

who has received a labor certification if “(A) the alien is

eligible to receive an immigrant visa and is admissible to the

United States for permanent residence; and (B) an immigrant visa

is immediately available to the alien at the time the application

is filed.”    § 1255(i)(2).   The filing of a labor certification

does not vest an alien with any right to relief from removal but

is merely one step in the “long and discretionary process” of

obtaining an adjustment of status under § 1255(i).     Ahmed v.

Gonzales, 447 F.3d 433 438-39 (5th Cir. 2006).

     The BIA did not abuse its discretion in determining that

Tariq had not met his burden to make a prima facie showing that
                           No. 05-60784
                                -3-

he was eligible for relief under § 1255(i).   Because such relief

is discretionary, Tariq also has failed to show any due process

violation.   See Ahmed, 447 F.3d at 440.

     The petition for review is DENIED.